 

Exhibit 10.3







FOURTH AMENDMENT TO FORBEARANCE AGREEMENT TO
FIRST LIEN INDENTURE




This FOURTH AMENDMENT TO FORBEARANCE AGREEMENT (this “Fourth Amendment”) is
entered into as of May 18, 2015, by and among Saratoga Resources, Inc. (the
“Issuer”), the Guarantors party to the First Lien Indenture (collectively, with
Issuer, the “Credit Parties”) and the holders of Notes issued under the First
Lien Indenture party hereto (each, a “Noteholder” and together, the
“Noteholders”).  Unless otherwise defined in this Fourth Amendment, capitalized
terms used herein shall have the meanings ascribed to them in the First Lien
Forbearance Agreement.




RECITALS




A.

Issuer, the other Credit Parties and the Noteholders entered into a Forbearance
Agreement to First Lien Indenture, dated January 30, 2015, and amended March 2,
2015, March 16, 2015 and April 30, 2015 (the “First Lien Forbearance
Agreement”).




B.

Issuer has requested that the First Lien Forbearance Agreement be amended to
extend the Forbearance Period to up to and including June 5, 2015 on the terms
and conditions set forth herein.




NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




SECTION 1.

Amendment.




Section 3(b) of the First Lien Forbearance Agreement is hereby amended to delete
“May 22, 2015” in the last sentence thereof and to insert, in place of such
date, “June 5, 2015.”




Section 3(b) of the First Lien Forbearance Agreement is hereby amended to insert
the following after the last sentence thereof:




“If such independent director resigns or is terminated, Issuer shall appoint
another independent director to Issuer’s Board of Directors and its Independent
Restructuring Committee, who is acceptable to the Noteholders, pursuant to board
resolutions in form and substance acceptable to the Noteholders, within five
business days following such resignation or termination.”




SECTION 2.

Effectiveness.




This Fourth Amendment shall become effective at the time (the “Fourth Amendment
Effective Date”) that all of the following conditions precedent have been met
(or waived) as determined by the Noteholders in their sole discretion:




(a)

Amendment.  The Noteholders shall have received duly executed signature pages
for this Fourth Amendment signed by the Noteholders, Issuer and the other Credit
Parties.




(b)

Second Lien Forbearance Agreement Amendment.  The Noteholders, Issuer and the
other Credit Parties shall have executed and delivered an amendment to that
certain Forbearance Agreement to Second Lien Indenture, dated as of January 30,
2015 and amended as of March 2, 2015, March 16, 2015 and April 30, 2015,
pursuant to which the Noteholders shall have agreed to extend the Forbearance
Period to up to and including June 5, 2015 on the terms and conditions set forth
therein.





--------------------------------------------------------------------------------




SECTION 3.

General Release; Indemnity.




(a)

In consideration of, among other things, the Noteholders’ execution and delivery
of this Fourth Amendment, each of Issuer and the other Credit Parties, on behalf
of itself and its agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively,
“Releasors”), hereby forever agrees and covenants not to sue or prosecute
against any Releasee (as hereinafter defined) for and hereby forever waives,
releases and discharges, to the fullest extent permitted by law, each Releasee
(as hereinafter defined) from any and all claims (including, without limitation,
crossclaims, counterclaims, rights of set-off and recoupment), actions, causes
of action, suits, debts, accounts, interests, liens, promises, warranties,
damages and consequential damages, demands, agreements, bonds, bills,
specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever, that such Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity
(collectively, the “Claims”), against any or all of the Noteholders and Trustee
in any capacity and their respective affiliates, subsidiaries, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys, advisors and other representatives of
each of the foregoing (collectively, the “Releasees”), based in whole or in part
on facts, whether or not now known, existing on or before the Fourth Amendment
Effective Date, that relate to, arise out of or otherwise are in connection
with: (i) any or all of the First Lien Documents or transactions contemplated
thereby or any actions or omissions in connection therewith or (ii) any aspect
of the dealings or relationships between or among Issuer and the other Credit
Parties, on the one hand, and any or all of the Noteholders and Trustee, on the
other hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  The receipt by Issuer or any other
Credit Party of any financial accommodations made by any Noteholder or the
Trustee after the date hereof shall constitute a ratification, adoption, and
confirmation by such party of the foregoing general release of all Claims
against the Releasees that are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the date of receipt of any
such financial accommodations.  In entering into this Fourth Amendment, Issuer
and each other Credit Party consulted with, and has been represented by, legal
counsel and expressly disclaims any reliance on any representations, acts or
omissions by any of the Releasees and hereby agrees and acknowledges that the
validity and effectiveness of the releases set forth above do not depend in any
way on any such representations, acts and/or omissions or the accuracy,
completeness or validity thereof.  The provisions of this Section shall survive
the termination of this Fourth Amendment, the First Lien Indenture, the other
First Lien Documents and payment in full of the Obligations.




(b)

Issuer and the other Credit Parties each hereby agrees that it shall be, jointly
and severally, obligated to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by or on behalf of any Person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
Issuer, any other Credit Party, or any of their respective Subsidiaries, whether
threatened or initiated, in respect of any claim for legal or equitable remedy
under any statute, regulation or common law principle arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the First Lien Indenture, the other First Lien
Documents, this Fourth Amendment or any other document executed and/or delivered
in connection herewith or therewith; provided, that neither Issuer nor any other
Credit Party shall have any obligation to indemnify or hold harmless any
Releasee hereunder with respect to liabilities to the extent they result from
the gross negligence or willful misconduct of that Releasee as finally
determined by a court of competent jurisdiction.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Issuer and other
Credit Parties each agrees to make the maximum contribution to the payment and
satisfaction thereof that is permissible under applicable law.  The foregoing
indemnity shall survive the termination of this Fourth Amendment, the First Lien
Indenture, the other First Lien Documents and the payment in full of the
Obligations.








2




--------------------------------------------------------------------------------




(c)

Each of Issuer and the other Credit Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Issuer or any other Credit Party pursuant to Section 3(a) hereof.
 If Issuer, any other Credit Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, Issuer and the other
Credit Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.




SECTION 4.

No Modifications.




Except as amended hereby, the First Lien Forbearance Agreement remains
unmodified and in full force and effect, and nothing contained herein shall be
deemed to constitute a waiver of compliance with any term or condition contained
in the First Lien Forbearance Agreement or any of the other First Lien Documents
or constitute a course of conduct or dealing among the parties. Except as
expressly stated herein, the Noteholders reserve all rights, privileges and
remedies under the First Lien Forbearance Agreement.  This Amendment shall
constitute a First Lien Document.




SECTION 5.

Governing Law; Consent to Jurisdiction and Venue.




THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS FOURTH AMENDMENT, INCLUDING, WITHOUT
LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS FOURTH AMENDMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION
AND DELIVERY OF THIS FOURTH AMENDMENT, EACH OF THE NOTEHOLDER AND THE OTHER
CREDIT PARTIES HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS;
PROVIDED THAT NOTHING IN THIS FOURTH AMENDMENT SHALL LIMIT THE RIGHT OF THE
NOTEHOLDERS TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY
OTHER JURISDICTION TO THE EXTENT THE NOTEHOLDERS DETERMINE THAT SUCH ACTION IS
NECESSARY OR APPROPRIATE TO EXERCISE THEIR RIGHTS OR REMEDIES UNDER THE FIRST
LIEN DOCUMENTS.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  EACH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND
CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED
STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION
WITH THIS FOURTH AMENDMENT BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID) TO THE ADDRESS OF THE ISSUER SPECIFIED IN THE FIRST LIEN INDENTURE (AND
SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).
 EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING CONTAINED IN THIS
SECTION 5 SHALL AFFECT THE RIGHT OF THE NOTEHOLDERS TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.





3




--------------------------------------------------------------------------------




SECTION 6.

Counterparts.




This Fourth Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart.  Any party hereto may execute and deliver a counterpart
of this Fourth Amendment by delivering by facsimile or other electronic
transmission a signature page of this Fourth Amendment signed by such party, and
any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.  Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Fourth Amendment; provided that the failure to deliver such manually signed
counterpart shall not affect the validity or effectiveness of this Fourth
Amendment.










[Signature pages to follow]




















4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment to First Lien Forbearance Agreement
has been executed by the parties hereto as of the date first written above.







SARATOGA RESOURCES, INC.,

as Issuer

 

HARVEST OIL & GAS, LLC,

as Credit Party

 

 

 

 

 

By:

/s/ Thomas F. Cooke

 

By:

/s/ Thomas F. Cooke

 

 

 

 

 

Name:

Thomas F. Cooke

 

Name:

Thomas F. Cooke

 

 

 

 

 

Its:

Chairman & CEO

 

Its:

Operating Manager










THE HARVEST GROUP LLC,

as Credit Party

 

LOBO OPERATING, INC.,

as Credit Party

 

 

 

 

 

By:

/s/ Thomas F. Cooke

 

By:

/s/ Thomas F. Cooke

 

 

 

 

 

Name:

Thomas F. Cooke

 

Name:

Thomas F. Cooke

 

 

 

 

 

Its:

Operating Manager

 

Its:

President










LOBO RESOURCES, INC.,

as Credit Party

 

 

 

 

 

 

 

By:

/s/ Thomas F. Cooke

 

 

 

 

 

 

 

 

Name:

Thomas F. Cooke

 

 

 

 

 

 

 

 

Its:

President

 

 

 














SIGNATURE PAGE TO

FOURTH AMENDMENT TO FIRST LIEN FORBEARANCE AGREEMENT







--------------------------------------------------------------------------------




BLACKSTONE / GSO CAPITAL SOLUTIONS

FUND LP,

as a Noteholder

 

 

 

 

 

 

By:

Blackstone / GSO Capital Solutions

 

 

 

 

Associates LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marisa Beeney

 

 

 

 

 

 

 

 

Name:

Marisa Beeney

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 







BLACKSTONE / GSO CAPITAL SOLUTIONS

OVERSEAS MASTER FUND L.P.,

as a Noteholder

 

 

 

 

 

 

By:

Blackstone / GSO Capital Solutions

 

 

 

 

Overseas Associates LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marisa Beeney

 

 

 

 

 

 

 

 

Name:

Marisa Beeney

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

















SIGNATURE PAGE TO

FOURTH AMENDMENT TO FIRST LIEN FORBEARANCE AGREEMENT







--------------------------------------------------------------------------------




STONEHILL MASTER FUND LTD.,

as a Noteholder

 

 

 

 

 

 

 

By:

/s/ Wayne Teetsel

 

 

 

 

 

 

 

 

Name:

Wayne Teetsel

 

 

 

 

 

 

 

 

Title:

Partner

 

 

 







STONEHILL INSTITUTIONAL PARTNERS, L.P.,

as a Noteholder

 

 

 

 

 

 

By:

/s/ Wayne Teetsel

 

 

 

 

 

 

 

 

Name:

Wayne Teetsel

 

 

 

 

 

 

 

 

Title:

Partner

 

 

 














SIGNATURE PAGE TO

FOURTH AMENDMENT TO FIRST LIEN FORBEARANCE AGREEMENT





